                 Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 1 of 14




     JOHN L. BURRIS ESQ., SBN 69888
1
     BENJAMIN NISENBAUM, ESQ., SBN 222173
2    JAMES COOK, ESQ., SBN 300212
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Centre
     7677 Oakport Street, Suite 1120
4
     Oakland, California 94621
5    Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
6    john.burris@johnburrislaw.com
7
     bnisenbaum@hotmail.com
     james.cook@johnburrislaw.com
8
     Attorneys for Plaintiff
9
                                       UNITED STATES DISTRICT COURT
10

11                                  NORTHERN DISTRICT OF CALIFORNIA

12           MANUELA HERNANDEZ,                                       CASE NO.:
13
     individually and as Guardian ad Litem for
     Decedent, CARLOS AGUILAR CALDERON,                                COMPLAINT FOR DAMAGES
14                                                                     (42 U.S.C. Section 1983 and pendent tort
                               Plaintiff,
15
                                                                       claims)
                    vs.
16            COUNTY OF SANTA CLARA, a                                 JURY TRIAL DEMANDED
     municipal corporation; Officer TAMBINI,
17
     individually and in his capacity as Sheriff’s
18   Deputy for the COUNTY OF SANTA CLARA;
     Officer TSE, individually and in his capacity as
19   Sheriff’s Deputy for the COUNTY OF SANTA
     CLARA and DOES 1-50, inclusive, individually,
20
     jointly and severally,
21
                               Defendants.
22

23
                                                      INTRODUCTION
24
            1.       On December 2, 2018 Decedent, CARLOS AGUILAR CALDERON, died by suicide
25
     in his cell at the COUNTY OF SANTA CLARA jail. Defendants failed to supervise and/or treat him
26

27   according to the law and the appropriate protocols after having knowledge that Decedent intended
28   killing himself.


                                                              Complaint
                                            Carlos Aguilar Calderon v County of Santa Clara
                                                                  -1
                  Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 2 of 14




             2.        This civil rights and wrongful death action seeks compensatory and punitive damages
1

2    from Defendants for violating the Fourteenth Amendment under the United States Constitution and

3    state law in connection with the death of Decedent CARLOS AGUILAR CALDERON, who died as
4
     a result of the unlawful conduct by COUNTY OF SANTA CLARA’S Sheriff’s Department.
5
             3.        This action seeks to recover damages for the violation of rights of Decedent’s mother
6

7
     and Guardian ad Litem, MANUELA HERNANDEZ.

8                                                  JURISDICTION
9            4.        This action arises under Title 42 of the United States Code, § 1983. Title 28 of the
10
     United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The unlawful acts and
11
     practices alleged herein occurred in the COUNTY OF SANTA CLARA, California, which is within
12

13   the judicial district of this Court.

14           5.        The Supplemental Jurisdiction of this court is invoked pursuant to 28 U.S.C. §
15
     1367 over the State law claims which are so related to federal claims in the action that they form part
16
     of the same case or controversy under Article III of the Constitution of the United States of America.
17
             6.        Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
18

19   believed to reside in this district and all incidents, events, and occurrences giving rise to this action

20   occurred in this district.
21
                                                        PARTIES
22
             7.        Decedent CARLOS AGUILAR CALDERON (hereinafter “AGUILAR”), was an
23

24
     individual residing in the State of California. AGUILAR was unmarried at the time of his death and

25   died intestate.
26

27

28



                                                          Complaint
                                        Carlos Aguilar Calderon v County of Santa Clara
                                                              -2
                 Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 3 of 14




            8.       PLAINTIFF, MANUELA HERNANDEZ (hereinafter “HERNANDEZ” or
1

2    “PLAINTIFF”) has been and is a resident of California and is a United States Citizen. HERNANDEZ

3    was married to AGUILAR. HERNANDEZ is the guardian ad litem for Decedent, AGUILAR.
4
            9.       Defendant COUNTY OF SANTA CLARA (hereinafter “COUNTY”) is an
5
     incorporated public entity duly authorized and existing as such in and under the laws of the State of
6

7
     California; at all times herein mentioned, Defendant County has possessed the power and authority to

8    adopt policies and prescribe rules, regulations and practices affecting the operation of the SANTA
9    CLARA County Sheriff’s Department and its tactics, methods, practices, customs and usage. At all
10
     relevant times, Defendant County was the employer of DOES Defendants.
11
            10.      Defendant Officer TAMBINI (hereinafter “TAMBINI”) is and was at all times
12

13   mentioned herein employed by Defendant COUNTY as a deputy sheriff, assigned to supervise

14   AGUILAR and other inmates and/or pretrial detainees in his housing unit at the COUNTY OF
15
     SANTA CLARA jail, and was acting in the course and scope of his employment as a deputy sheriff.
16
     He is being sued individually and in his official capacity as a deputy sheriff for the COUNTY.
17
            11.      Defendant Officer TSE (hereinafter “TSE”) is and was at all times mentioned herein
18

19   employed by Defendant COUNTY as a deputy sheriff, assigned to supervise AGUILAR and other

20   inmates and/or pretrial detainees in his housing unit at the COUNTY OF SANTA CLARA jail, and
21
     was acting in the course and scope of his employment as a deputy sheriff. He is being sued
22
     individually and in his official capacity as a deputy sheriff for the COUNTY.
23

24
            12.      PLAINTIFF is ignorant of the true names and capacities of Defendants DOES 1

25   through 50, inclusive, and therefore sues these Defendants by such fictitious names. PLAINTIFF is
26   informed and believes and thereon allege that each defendant so named is responsible in some
27
     manner for the injuries and damages sustained by PLAINTIFF as set forth herein. PLAINTIFF will
28



                                                       Complaint
                                     Carlos Aguilar Calderon v County of Santa Clara
                                                           -3
              Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 4 of 14




     amend his complaint to state the names and capacities of DOES 1-50, inclusive, when they have been
1

2    ascertained.

3                                 ADMINISTRATIVE PREREQUISITES
4
            13.     PLAINTIFF is required to comply with an administrative tort claim requirement under
5
     California law. PLAINTIFF filed an administrative claim with the COUNTY OF SANTA CLARA
6

7
     on May 24, 2019. On July 8, 2019, the COUNTY OF SANTA CLARA returned PLAINTIFF’s claim

8    without action. PLAINTIFF has exhausted all administrative remedies pursuant to California
9    Government Code § 910.
10
                                        FACTUAL ALLEGATIONS
11
            14.     The incident took place on December 2, 2018 at approximately 8:00 p.m. The location
12

13   was the Elmwood Correctional Facility, 701 S. Able Street, Milpitas, CA 95035. CARLOS

14   AGUILAR CALDERON died by suicide while under the supervision of COUNTY OF SANTA
15
     CLARA Sheriff’s Deputies, TAMBINI and TSE.
16
            15.     On July 25, 2019, COUNTY correctional officers booked AGUIILAR into the facility
17
     as a pre-trial detainee. AGUILAR had suicidal ideations. However, COUNTY intake officers failed
18

19   to properly classify AGUILAR as a suicide risk. On December 2, 2018, COUNTY staff assigned

20   Officer TSE and Officer TAMBINI to supervise AGUILAR’S unit. Officer TSE was on overtime.
21
     TSE was also responsible for training Deputy TAMBINI. Neither officer was familiar with
22
     AGUILAR. On December 2, 2019, AGUILAR showed signs of suicidality. At about 6:30 p.m.
23

24
     officer TAMBINI performed a welfare check on AGUILAR. However, TAMBINI failed to notice

25   signs pointing to AGUILAR’S suicidal intent. At approximately 7:15 p.m. TSE and TAMBINI
26   allowed inmates free time outside of their cells. However, AGUILAR refused to exit his cell. Instead,
27
     AGUILAR sat anxiously on his bunk. Then, at approximately 8:00 p.m. Deputy TAMBINI
28



                                                       Complaint
                                     Carlos Aguilar Calderon v County of Santa Clara
                                                           -4
               Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 5 of 14




     performed another welfare check on AGUILAR. TAMBINI found AGUILAR hanging by a towel
1

2    from the top bunk in his cell.

3           16.     As a result AGUILAR died by suicide. AGUILAR leaves behind his wife,
4
     MANUELA HERNANDEZ, and two children.
5
                                        FIRST CAUSE OF ACTION
6               (Violation of the Fourteenth Amendment of the United States Constitution)
7
                                 (Deliberate Indifference, 42 U.S.C. § 1983)
                        (Against Defendants COUNTY, TAMBINI, TSE, and DOES 1-50)
8
            17.     PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1
9

10
     through 16 of this Complaint.

11          18.     As set forth above, PLAINTIFF was subjected to deprivation of rights by Defendants
12
     acting under color of law of the United States and State of California and of the COUNTY OF
13
     SANTA CLARA, which rights include, but are not limited to, privileges and immunities secured to
14
     PLAINTIFF by the Constitution and laws of the United States. By reason of the aforementioned acts,
15

16   Defendants violated the constitutional rights and liberty interests of AGUILAR.

17          19.     AGUILAR was a pretrial detainee who had not been convicted of any crime.
18
     AGUILAR had a due process right to be free from the acts of entity Defendants that would cause him
19
     serious injury. Farmer v. Brennan, 511 U.S. 825, 833 (1994), generally established that prison
20
     officials have a duty to protect prisoners. This is so, because corrections officers have “stripped [the
21

22   inmates] of virtually every means of self-protection and foreclosed their access to outside aid.” City

23   of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983).
24
            20.     Defendants TAMBINI, TSE and other COUNTY officers knew or should have known
25
     that AGUILAR intended on harming himself. On July 25, 2018, COUNTY deputies should have
26

27
     classified AGUILAR as a high suicide risk and enacted suicide protocol. Instead, deputies placed

28   AGUILAR in general population housing. Then, on December 2, 2019, AGUILAR showed signs of


                                                        Complaint
                                      Carlos Aguilar Calderon v County of Santa Clara
                                                            -5
               Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 6 of 14




     suicidality. Specifically, he anxiously sat on his bunk and did not participate in free time. However,
1

2    Deputy TAMBINI failed to notice or investigate the signs. Instead, Defendants, including Deputy

3    TAMBINI and Deputy TSE, were deliberately indifferent to the heightened needs of AGUILAR.
4
            21.     AGUILAR died by suicide as a result of Defendants’ collective deliberate indifference
5
     to properly evaluating and monitoring him.
6

7
            WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.

8                                   SECOND CAUSE OF ACTION
                                         (42 U.S.C. Section 1983)
9                                           (Wrongful Death)
10
                     (Against Defendants COUNTY, TAMBINI, TSE, and DOES 1-50)

11          25.     PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1
12
     through 24 of this Complaint.
13
            26.     As set forth above, PLAINTIFF was subjected to deprivation of rights by Defendants
14
     acting under color of law of the United States and State of California and of the County of SANTA
15

16   CLARA, which rights include, but are not limited to, privileges and immunities secured to

17   PLAINTIFF by the Constitution and laws of the United States. By reason of the aforementioned acts,
18
     these Defendants, have violated the constitutional rights and liberty interests of AGUILAR, including
19
     those provided in the Fourteenth Amendment to the U.S. Constitution, and of each PLAINTIFF, as
20
     well as those which are protected under the Fourteenth Amendment’s prohibition against depriving a
21

22   person of a right to familial relationships without due process of law.

23          27.     Defendant’s, including TAMBINI and TSE, knew of, or should have known of,
24
     Decedent’s needs. However, TAMBINI and TSE failed to provide medical or mental health
25
     intervention and care for him. COUNTY staff members had enough information to infer the risk of
26

27
     harm to Decedent yet acted with deliberate indifference in their disregard for properly monitoring

28   him. COUNTY deputies and DOES 1-50 failed to properly classify AGUILAR as a high suicide risk.


                                                        Complaint
                                      Carlos Aguilar Calderon v County of Santa Clara
                                                            -6
               Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 7 of 14




            28.     As a result of DEFENDANTS’ deliberate indifference, AGUILAR was deprived of
1

2    the necessary and indicated medical intervention, care and treatment, including but not limited to:

3    proper housing in a safety cell; proper monitoring; administration of psychotropic medications,
4
     transfer to a mental health facility, or referral to a psychologist. Without proper treatment or follow-
5
     up care, his mental state deteriorated, causing him to continue to suffer pain and mental anguish in
6

7
     violation of his Fourteenth Amendment rights, resulting in his wrongful death by suicide.

8                    WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
9                                     THIRD CAUSE OF ACTION
10
                                         (42 U.S.C. Section 1983)
                          (Survival Action: Violation of Decedent’s Civil Rights)
11                   (Against Defendants COUNTY, TAMBINI, TSE and DOES 1-50)
12
            29.     PLAINTIFF hereby re-allege and incorporates by reference herein paragraphs 1
13
     through 28 of this Complaint.
14
            30.     The foregoing claim for relief arose in Decedent’s favor, and AGUILAR would have
15

16   been the PLAINTIFF with respect to this claim had he lived.

17          31.     Defendants acted under color of law when they failed to reasonably supervise
18
     Decedent AGUILAR, and were deliberately indifferent to AGUILAR’S medical and psychiatric care,
19
     thereby depriving him of certain constitutionally protected rights, including, but not limited to the
20
     right to due process of law, as guaranteed by the Fourteenth Amendments to the United States
21

22   Constitution; said rights are substantive guarantees under the Fourteenth Amendments to the United

23   States Constitution.
24
            WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
25
                                     FOURTH CAUSE OF ACTION
26                                       (42 U.S.C. Section 1983)
27
                    (Violations of PLAINTIFF’s Civil Right to a Familial Relationship)
                       (Against Defendants COUNTY, TAMBINI, TSE and DOES 1-50)
28



                                                        Complaint
                                      Carlos Aguilar Calderon v County of Santa Clara
                                                            -7
               Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 8 of 14




             32.     PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1
1

2    through 31 of this Complaint.

3            33.     COUNTY correctional officers’ actions of not following COUNTY policy to visually
4
     monitor high suicide risk inmates, including that of Decedent, ultimately lead to AGUILAR’S death,
5
     causing PLAINTIFF to lose her right to a familial relationship with AGUILAR.
6

7
             34.     As a legal cause of Defendants’ acting under color of law, acts and/or inactions, and

8    whose deliberate indifference caused injuries which resulted in AGUILAR’S death, PLAINTIFF was
9    deprived of her constitutional rights to a familial relationship, all in violation of rights, privileges, and
10
     immunities secured by the Fourteenth Amendments to the United States Constitution.
11
             WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
12

13                                       FIFTH CAUSE OF ACTION
                                       (Monell - 42 U.S.C. Section 1983)
14                              (Against Defendants COUNTY and DOES 1-50)
15
             35.     PLAINTIFF hereby re-allege and incorporate by reference herein paragraphs 1
16
     through 34 of this Complaint.
17
             36.     The aforementioned acts and/or omissions of COUNTY deputies in being
18

19   deliberatively indifferent to AGUILAR’S safety and violating his civil rights were the direct and

20   proximate result of customs, practices and policies, or failed training administration by COUNTY
21
     and DOES 1-50, as alleged herein.
22
             37.     At all times herein mentioned, COUNTY and DOES 1-50 maintained a policy or de
23

24
     facto unconstitutional informal custom or practice of permitting, condoning, or improperly training

25   jail personnel to delay in providing adequate mental health and medical assistance to detainees that
26   are at high risk of suicide.
27

28



                                                         Complaint
                                       Carlos Aguilar Calderon v County of Santa Clara
                                                             -8
               Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 9 of 14




            38.     PLAINTIFF alleges that Defendant COUNTY maintained a policy, custom or practice
1

2    of failing to provide the jail with adequate personnel to supervise detainees. Further, Defendant

3    COUNTY failed to train staff to properly classify, monitor and treat inmates that are at high risk of
4
     suicide in violation of Title 15 Minimum Standards for Local Detention Facilities.
5
            39.     In fact, in March 2018, the COUNTY OF SANTA CLARA released The Santa Clara
6

7
     County Jail System History and Status of the Sheriff’s Reforms report. The report outlines

8    deficiencies pertaining to the COUNTY jail. Deficiencies include but are not limited to: no safety
9    cells within the jail; no procedures to screen for mental health issues, or suicidal ideations; deputies
10
     failing to classify, or wrongly classifying inmates during the intake process.
11
            40.     Additionally, COUNTY officials failed to properly staff AGUILAR’S unit. In fact,
12

13   COUNTY Deputy TSE was on overtime at the time of AGUILAR’S suicide. TAMBINI was new and

14   unfamiliar with jail procedure. Both TAMBINI and TSE were unfamiliar with the unit they were
15
     assigned to supervise. This left AGUILAR exposed to a lack of supervision, which along with
16
     misclassification, caused him to die by suicide. These deficiencies caused the rate of attempted
17
     suicides at COUNTY’S jail to triple in 2017. No less than 61 inmates attempted suicide in
18

19   COUNTY’S jails in 2017 alone.

20          41.     These deficiencies posed a substantial risk of serious harm to AGUILAR. Defendant
21
     COUNTY knew its policy posed this risk. However, the COUNTY failed to timely update their
22
     facilities or properly implement the above-reference procedures that may have prevented
23

24
     AGUILAR’S suicide.

25          42.     The aforementioned acts and/or omissions and/or deliberate indifference by high
26   ranking County officials, including high ranking SANTA CLARA Sheriff’s Department Supervisors,
27

28



                                                        Complaint
                                      Carlos Aguilar Calderon v County of Santa Clara
                                                            -9
                Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 10 of 14




     Defendants DOES 26-50, and each of them, resulted in the deprivation of PLAINTIFF’s
1

2    constitutional rights.

3              WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
4
                                       SIXTH CAUSE OF ACTION
5                                            (Negligence)
                      (Against Defendants COUNTY, TAMBINI, TSE, and DOES 1-50)
6

7
               43.   PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1

8    through 42 of this Complaint.
9              44.   The present action is brought pursuant to sections 820 and 815.2 of the California
10
     Government Code. Pursuant to section 820 of the California Government Code, as public employees,
11
     Defendants are liable for injuries caused by their acts or omissions to the same extent as a private
12

13   person.

14             45.   COUNTY deputies, including TAMBINI and TSE, had a duty to provide appropriate
15
     care to AGUILAR, who was a pretrial detainee protected by the 14th amendment. Defendant deputies
16
     had a duty to properly classify and monitor AGUILAR as a suicide risk. TAMBINI and TSE had a
17
     duty to sufficiently supervise AGUILAR. TAMBINI and TSE also had a duty to notice signs that
18

19   AGUILAR intended committing suicide. Defendants should have addressed AGUILAR’S suicidality

20   and summoned medical care for AGUILAR, including referring him to a psychologist, or transferring
21
     him to a mental health facility.
22
               46.   Defendants breached their duty to AGUILAR. COUNTY deputies breached their duty
23

24
     to AGUILAR when they failed to classify him as a high suicide risk. Further, TAMBINI and TSE

25   failed to notice signs that AGUILAR intended committing suicide. TAMBINI and TSE also failed to
26   properly monitor AGUILAR.
27

28



                                                          Complaint
                                        Carlos Aguilar Calderon v County of Santa Clara
                                                             - 10
              Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 11 of 14




            47.      AGUILAR died as a direct and proximate result of Defendants’ failure to properly
1

2    classify, monitor, and treat him.

3           WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
4
                                      SEVENTH CAUSE OF ACTION
5                            (Violation of California Government Code § 845.6)
                      (Against Defendants COUNTY, TAMBINI, TSE and DOES 1-50)
6

7
            48.      PLAINTIFF hereby re-alleges and incorporates by reference herein paragraphs 1

8    through 47 of this Complaint.
9           49.      COUNTY knew or had reason to know that AGUILAR was in need of immediate and
10
     higher-level medical care, treatment, observation and monitoring. Each such individual defendant,
11
     employed by and acting within the course and scope of his/her employment with Defendant
12

13   COUNTY, knowing and/or having reason to know this, failed to take reasonable action to summon

14   and/or provide PLAINTIFF access to such care and treatment in violation of California Government
15
     Code § 845.6.
16
            50.      COUNTY deputies failed to properly classify and monitor AGUILAR as a suicide
17
     risk. Further, Defendants, TAMBINI and TSE, failed to refer AGUILAR to a psychologist, or
18

19   transfer him to a mental health facility, or even refer him to mental health services within the jail.

20          51.      As legal cause of the aforementioned acts of all Defendants, AGUILAR was injured as
21
     set forth above. PLAINTIFF’s losses entitle her to all damages allowable under California law. As
22
     such, PLAINTIFF is entitled to damages, penalties, costs, and attorney fees under California law.
23

24
            WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.

25                                   EIGHTH CAUSE OF ACTION
                                    (C.C.P. Section 377.60 and 377.61)
26                                    (Wrongful Death- Negligence)
27
                     (Against Defendants COUNTY, TAMBINI, TSE, and DOES 1-50)

28



                                                           Complaint
                                         Carlos Aguilar Calderon v County of Santa Clara
                                                              - 11
              Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 12 of 14




             52.    PLAINTIFF re-alleges and incorporates by reference herein paragraphs 1 through 51
1

2    of this Complaint.

3            53.    Defendants’ negligent actions and/or negligent failure to act within the scope and
4
     course of their employment with Defendants, as set forth herein-above proximately caused the death
5
     of AGUILAR.
6

7
             54.    COUNTY owed AGUILAR, who was a pretrial detainee at COUNTY’S jail, a duty of

8    care under the fourteenth amendment. Sheriff's Deputies placed AGUILAR in a cell under
9    circumstances conducive to his committing suicide by hanging. Deputies placed AGUILAR in a cell
10
     in a manner indicating deliberate indifference to Aguilar's psychological evaluation or psychiatric
11
     care.
12

13           55.    As an actual and proximate result of said Defendants’ negligence, and the death of

14   AGUILAR, PLAINTIFF has sustained pecuniary loss resulting from the loss of comfort, society,
15
     attention, services, and support of her husband, AGUILAR, in an amount according to proof at trial.
16
             56.    As a further actual and proximate result of said Defendants’ negligence, PLAINTIFF
17
     has incurred expenses, in an amount according to proof at trial.
18

19           57.    Pursuant to California C.C.P. Sections 377.60 and 377.61, PLAINTIFF brought this

20   action, and claims damages from said Defendants for the wrongful death of AGUILAR, and the
21
     resulting injuries and damages.
22
             WHEREFORE, PLAINTIFF pray for relief as hereinafter set forth.
23

24
                                      NINTH CAUSE OF ACTION
                              (Intentional Infliction of Emotional Distress)
25                   (Against Defendants COUNTY, TAMBINI, TSE and DOES 1-50)
26           58.    PLAINTIFF re-alleges and incorporates by reference paragraphs 1 through 57 of this
27
     Complaint.
28



                                                         Complaint
                                       Carlos Aguilar Calderon v County of Santa Clara
                                                            - 12
              Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 13 of 14




            59.     Defendants had or should have had notice that AGUILAR was a high suicide risk.
1

2    Particularly, COUNTY deputies and DOES 1-50 should have done an initial intake with AGUILAR.

3    During which time, COUNTY deputies should have classified AGUILAR as a high suicide risk.
4
     TAMBINI and TSE also should have noticed signs that AGUILAR intended committing suicide.
5
     Defendants should have known that withholding proper medical treatment would cause AGUILAR to
6

7
     suffer from emotional distress.

8           60.     Defendants’ above-described actions constituted extreme and outrageous conduct.
9    Their actions prevented AGUILAR from receiving proper medical attention. Upon AGUILAR’S
10
     entry into Santa Clara jail, the COUNTY was on notice that AGUILAR was a high suicide risk.
11
     Despite knowing that AGUILAR was a high suicide risk, COUNTY staff deliberately ignored the
12

13   risk to AGUILAR when they failed to properly classify and treat him. COUNTY officer’s placed

14   AGUILAR in a cell without proper evaluation and ongoing care which constituted extreme
15
     outrageous conduct. As result of the AGUILAR did not receive proper medical treatment, causing
16
     him to suffer extreme emotional distress. Consequently, AGUILAR took his own life.
17
            61.     By engaging in the above-described conduct, each individual defendant intentionally
18

19   ignored or recklessly disregarded the foreseeable risk that their actions would cause PLAINTIFF to

20   suffer emotional distress from the loss of familial relationship with AGUILAR.
21
            WHEREFORE, PLAINTIFF prays for relief as hereinafter set forth.
22
                                                  JURY DEMAND
23

24
            PLAINTIFF hereby demands a jury trial in this action.

25                                                     PRAYER
26          WHEREFORE, PLAINTIFF prays for relief, as follows:
27
            1.      For general damages in a sum according to proof;
28



                                                         Complaint
                                       Carlos Aguilar Calderon v County of Santa Clara
                                                            - 13
             Case 5:19-cv-07888-EJD Document 1 Filed 12/02/19 Page 14 of 14




           2.     For special damages in a sum according to proof;
1

2          3.     For punitive damages in a sum according to proof;

3          4.     For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988;
4
           5.     For injunctive relief as the court deems appropriate including that the policies of
5
                  Defendant County for policy or policies relevant to authorizing, allowing, or ratifying
6

7
                  the practice by its jail personnel of being deliberately indifferent to

8                 mental/psychiatric/medical health needs of the inmates;
9          6.     For cost of suit herein incurred; and
10
           7.     For such other and further relief as the Court deems just and proper.
11

12   Dated: December 2, 2019                                    LAW OFFICES OF JOHN L. BURRIS

                                                                /s/ John L. Burris
13

14                                                                   John L. Burris, Esq.
                                                                     Ben Nisenbaum, Esq.
15                                                                   James Cook, Esq.
16
                                                                     Attorneys for Plaintiff
                                                                     MANUELA HERNANDEZ, individually
17                                                                   and as Guardian ad Litem for Decedent
                                                                     CARLOS AGUILAR CALDERON
18

19

20

21

22

23

24

25

26

27

28



                                                      Complaint
                                    Carlos Aguilar Calderon v County of Santa Clara
                                                         - 14
